Citation Nr: 1201582	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  08-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypothyroidism.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to July 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed.  

In the September 2011 VA examination, the Veteran reported that she sees her endocrinologist every 3 to 4 months.  However, the record does not appear to contain any post service treatment records from an endocrinologist.  There record does include a September 2005 treatment record mentioning her thyroid and a private treatment record from a family doctor dated in April 2007.  In addition, the record is somewhat unclear as to which of the Veteran's reported symptoms are actually related to her hypothyroidism.  In this regard, the laboratory results following service show normal thyroid function.  Although she reported a 50 pound weight gain over the past year to the 2011 VA examiner, the record actually reflects that she has lost weight since her February 2005 and November 2009 VA examinations.  

As the Veteran reports she is seen every 3 to 4 months by an endocrinologist, it appears a significant amount of medical evidence exists concerning her hypothyroid condition which has not been submitted.  Thus, the Board finds that the Veteran's 

treatment records could provide vital insight into the level of her disability from hypothyroidism and a remand to request such records is necessary.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain all post service treatment records from her endocrinologist(s) since July 2005, and any relevant treatment records, to include lab results, from other medical providers who have treated her hypothyroidism or symptoms thereof.  All identified records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on her part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


